           Case 5:21-cv-00050-F Document 9 Filed 03/08/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 MICHAEL BRENT MEASON,                       )
                                             )
               Plaintiff,                    )
                                             )
 -vs-                                        )      Case No. CIV-21-50-F
                                             )
 ROBERT EARL SEELY; AIM                      )
 TRANSPORTATION SERVICES,                    )
 L.L.C.; TIMMATHY SHAWN                      )
 MILLER; TYLER JOSEPH                        )
 MANUEL; and METRO COURIER,                  )
 INC.,                                       )
                                             )
               Defendants.                   )

                                        ORDER

        The court is in receipt of Plaintiff’s Supplement to His Motion for Leave of
Court to File an Amended Complaint, filed March 5, 2021. Doc. no. 8.
        Upon review, the court finds the supplement fails to provide the information
requested by the court in its March 2, 2021 order. The order directed plaintiff to file
a written supplement to its motion, “identifying the state of incorporation for Ryder
Truck Rental, Inc., and if the state of incorporation is not diverse from plaintiff’s
state of citizenship, providing argument and authority as to whether Ryder Truck
Rental, Inc. was indispensable at the time this action was commenced under the
standards of Rule 19, Fed. R. Civ. P.” Doc. no. 7, p. 2.
        Plaintiff’s supplement does not identify the state of incorporation for Ryder
Truck Rental, Inc. It only states that “[u]pon information and belief, Defendant,
Ryder Truck Rental, Inc. [] is a citizen of the State of Florida. It is a national freight
company that has its principal place of business in Florida.” Doc. no. 8, p. 1. That
             Case 5:21-cv-00050-F Document 9 Filed 03/08/21 Page 2 of 2




is the same information plaintiff provided in the proposed Second Amended
Complaint, which the court found to be deficient.          For purposes of diversity
jurisdiction, a corporation is deemed to be a citizen of both the state by “which it has
been incorporated” and the state “where it has its principal place of business.” 28
U.S.C. § 1332(c)(1).
       Accordingly, plaintiff is DIRECTED to file, within five business days, a
second written supplement to his Motion for Leave of Court to File an Amended
Complaint, identifying the state of incorporation for Ryder Truck Rental, Inc. If the
state of incorporation for the corporation is not diverse from plaintiff’s state of
citizenship, plaintiff shall provide argument and authority as to whether Ryder Truck
Rental, Inc. was indispensable at the time this action was commenced under the
standards of Rule 19, Fed. R. Civ. P.
       IT IS SO ORDERED this 8th day of March, 2021.




21-0050p003.docx




                                           2
